                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

    TARIQ KYAM,
                                                                    Civ. No. 2:14-6335
                       Plaintiff,
                                                                        OPINION
                           v.

    HUDSON COUNTY JAIL, et al.,

                     Defendants.


WILLIAM J. MARTINI, U.S.D.J.
       Plaintiff Tariq Kyam (“Plaintiff”), proceeding pro se, brings this 42 U.S.C. § 1983
action against several defendants, including CFG Health Systems, LLC (“CFG”) and Paul
Ittoop (“Ittoop” and with “CFG,” “Defendants”). Am. Compl., ECF No. 32. He alleges,
among other things, Defendants provided inadequate medical care while he was a pretrial
detainee at Hudson County Jail. Defendants moved for summary judgment under Rule 56
of the Federal Rules of Civil Procedure. Defs.’ Mot., ECF No. 77. The Court decides the
matter on the papers without need for oral argument. Fed. R. Civ. P. 78(b); Local Civ. R.
78.1(b). For the reasons set forth below, Defendants’ motion for summary judgment is
GRANTED.
     I.    BACKGROUND
       The following facts are drawn from Defendants’ Statement of Undisputed Material
Facts (“SMF”) and supporting exhibits attached in Defendants’ Motion, including a copy
of Plaintiff’s deposition transcript, entries of Plaintiff’s medical records, Defendants’
medical export report, and Defendant Ittoop’s sworn declaration of non-treatment. See
Defs.’ SMF, ECF No. 77-27; Defs.’ Cert. of Counsel (“Defs.’ Cert.”), Exs. A–I, ECF No.
77-2.1 Although the Court extended the deadline for filing opposition, ECF Nos. 82, 84,
86, Plaintiff filed no responsive motion papers.

1
  When facing a summary judgment motion, this District’s Local Civil Rule 56.1(a) compels a
non-moving party to file a responsive statement of material facts. See Mala v. Crown Bay Marina,
Inc., 704 F.3d 239, 245 (3d Cir. 2013) (noting pro se litigants “must abide by the same rules that
apply to all other litigants”). Here, Plaintiff filed no responsive Rule 56.1(a) statement. Even so,
courts have “traditionally given pro se litigants greater leeway where they have not followed the
technical rules of pleading and procedure.” Tabron v. Grace, 6 F.3d 147, 153 n.2 (3d Cir. 1993)
(citations omitted). Despite filing no “statement of undisputed material facts, a court may draw the
relevant facts underlying the claims from available sources such as the complaint, deposition
testimony, the moving litigant’s Local Civil Rule 56.1 statement of undisputed material facts and

                                                 1
        The facts are not in dispute here. From May 29 to October 2, 2014, Plaintiff was a
pretrial detainee at the Hudson County Jail (the “Jail”) in Kearny, New Jersey. Defs.’ Cert.,
Ex. E at 71–72, 78; Am. Compl. ¶ 10. CFG is a health services provider at the Jail. Defs.’
Answer ¶ 10, ECF No. 49.
       Plaintiff arrived from Essex County Correctional Facility with orders for
medications to treat constipation and to take fluids. Defs.’ Cert., Ex. E at 5, 8. During the
intake process on May 29, 2014, Plaintiff advised medical officials on his Jail medical
history and screening questionnaire of an injured Achilles tendon, constipation, use of a
cane, and use of prescribed medications. Id. at 5. That same day, a nurse ordered Plaintiff
be admitted to the Jail’s infirmary, id at 32, 68, to take medications for treatment of his
pre-existing constipation and Achilles tendon pain, id. at 32–33, and to be placed on fall
precautions, id. at 33. Plaintiff then entered the Jail’s infirmary. Id. at 9, 33.
        On May 30, 2014, Dr. Ittoop wrote Plaintiff an order for a lower bunk assignment
and for Plaintiff’s continued use of a cane to aid in walking. Id. at 32. On June 2, 2014,
Plaintiff left the infirmary and arrived at his cell in the Jail’s special needs medical unit
(A1 West) on “lock up” status. Id. at 9; Defs.’ Cert., Ex. H (Deposition of Tariq Kyam)
(Pl.’s Dep.”), Oct. 4, 2018, 42:5–10, 106:1–21, 140:24–25.
         On or around June 2, 2014, Plaintiff became injured while climbing down from a
top bunk. Pl.’s Dep. 36:8–22; 37:15–38:5. Nobody witnessed the fall; his cellmate was
asleep. Id. at 38:6–16. While getting up from the floor, Plaintiff “was in some pain and a
little shocked.” Id. at 38:20.
        Jail inmates must submit written requests for medical care. Plaintiff submitted a
medical request slip on July 6, 2014, requesting medical care to treat backside pain and
inflammation; medication for headaches, backaches, and shoulder pain; and, specific to his
fall, Plaintiff was experiencing dizziness and wanted his right hand and arm examined.
Defs.’ Cert., Ex. E (Pl.’s Jail Medical Records) at 50. He complained the fall aggravated
his previously diagnosed anal fistula and an undiagnosed injury to his right pinky finger.
Pl.’s Dep. 46:3–48:16, 92:14–19; 155:4–7.
        Plaintiff received treatment for his anal discharge related to his backside pain. Ex.
E at 51. Just over two weeks later, Plaintiff submitted a medical slip requesting treatment
for dizziness and a medical provider made notations acknowledging the treatment request.
Id. at 52–54. Two days later, medical professionals evaluated Plaintiff and checked his
blood pressure daily for a week. Id. at 27. Plaintiff had a follow-up visit on August 12,
2014. Id. at 34. Medical professionals continued monitoring Plaintiff’s blood pressure,
prescribed medication for dizziness (Antivert), and entered orders for diagnostic testing
(an EKG) and lab work, id. at 11–14, 15, 34. Plaintiff’s interdisciplinary progress notes
contained orders for a follow-up appointment. Id. at 34, 47–48. Apart from planned
treatments, Jail medical staff also responded, on August 13, 2014, to a “Code White” when

supporting exhibits.” Athill v. Speziale, No. 06-4941 (SDW), 2009 WL 1874194, at *2 (D.N.J.
June 30, 2009) (citations omitted).

                                             2
Plaintiff complained of experiencing a racing heartbeat and dizziness while showering. Id.
at 42. Plaintiff was then assigned to the cardiac chronic care clinic and prescribed HCTZ
(a diuretic) for hypertension. Id. at 35, 43; Pl.’s Dep. 69:23–71:22. He remained there
through his time at the Jail until October 2014.
    II.    LEGAL STANDARD
       A court must grant summary judgment when “there is no genuine issue of material
fact and if, viewing the facts in the light most favorable to the non-moving party, the
moving party is entitled to judgment as a matter of law.” Pearson v. Component Tech.
Corp., 247 F.3d 471, 482 n.1 (3d Cir. 2001) (citing Celotex Corp. v. Catrett, 477 U.S. 317,
322 (1986)); accord Fed. R. Civ. P. 56(a). There is a genuine issue of material fact when
“the evidence is such that a reasonable jury could return a verdict for the nonmoving party,”
which “might affect the out-come of the suit under governing law.” Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248 (1986).
        The moving party bears the initial burden of demonstrating the absence of a genuine
dispute of material fact. See Celotex Corp., 477 U.S. at 323. If the movant meets this
burden, it then shifts to the non-moving party who must produce evidence sufficient to
satisfy the elements of the claim. See United States v. Donovan, 661 F.3d 174, 185 (3d Cir.
2011). “A nonmoving party may not ‘rest upon mere allegations, general denials,
or . . . vague statements.” Trap Rock Indus., Inc. v. Local 825, Int’l Union of Operating
Eng’rs, 982 F.2d 884, 890 (3d Cir. 1992) (quoting Quiroga v. Hasbro, Inc., 934 F.2d 497,
500 (3d Cir. 1991)). When the non-moving party cannot show a genuine dispute about a
necessary element of a claim on which it bears the burden of proof at trial, then the court
must grant the moving party summary judgment. Celotex, 477 U.S. at 322–23.
    III.   DISCUSSION
        Plaintiff alleges CFG and Ittoop exhibited deliberate indifference to his medical
needs when Defendants delayed or denied treatment for pre-existing medical conditions
and injuries sustained in a fall from his top bunk. Am. Compl. ¶¶ 28, 53 (Count VII - denial
of medical care, ¶ 56 Count IIX [sic] (inadequate medical care).2 Defendants contend the
record is devoid of evidence evincing a serious medical need and that Ittoop acted with
deliberate indifference under the law. See Defs.’ Br. 4–12, 15, 19, ECF No. 77-28.
Defendants also argue Plaintiff has failed to identify any CFG policy or custom that caused
the alleged constitutional violation. See id. at 19–20.
       To sustain an inadequate medical care claim, a plaintiff must show the defendant
displayed “deliberate indifference to [his] serious medical needs.” Estelle v. Gamble, 429


2
 Because Plaintiff was a pretrial detainee when the events giving rise to the claims occurred, his
deliberate indifference claims arise under the Due Process Clause of the Fourteenth Amendment.
See Bell v. Wolfish, 441 U.S. 520, 536 n.16 (1979); Woloszyn v. Cty. of Lawrence, 396 F.3d 314,
320 n.5 (3d Cir. 2005) (“[T]he due process rights of pre-trial detainees are at least as great as the
Eighth Amendment rights of convicted and sentenced prisoners.”).

                                                 3
U.S. 97, 104 (1976). Deliberate indifference occurs when an official recklessly disregards
a substantial risk of serious harm. Giles v. Kearney, 571 F.3d 318, 330 (3d Cir. 2009).
        Inadequate medical care claims contain two requirements. First, a plaintiff must
objectively show a serious medical need. Montgomery v. Pinchak, 294 F.3d 492, 499 (3d
Cir. 2002). A serious medical need is “one that has been diagnosed by a physician as
requiring treatment or is . . . so obvious that a lay person would easily recognize the
necessity for a doctor’s attention.” Monmouth Cty. Corr. Inst. Inmates v. Lanzaro, 834 F.2d
326, 347 (3d Cir. 1987); Atkinson v. Taylor, 316 F.3d 257, 266 (3d Cir. 2003) (finding a
serious medical need when the “denial or delay causes an inmate to suffer a life-long
handicap or permanent loss”). Second, a plaintiff must show that the defendant acted
“deliberately indifferent to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 834
(1994) (cleaned up). That is, the defendant “exposed a prisoner to a sufficiently substantial
risk of serious damage to future health.” Giles, 571 F.3d at 330 (quoting Farmer, 511 U.S.
at 839).
       “It is well-settled that claims of negligence or medical malpractice, without some
more culpable state of mind, do not constitute ‘deliberate indifference.’” Rouse v. Plantier,
182 F.3d 192, 197 (3d Cir. 1999); Monmouth Cty. Corr. Inst. Inmates, 834 F.2d at 346
(noting “mere disagreement as to the proper medical treatment” cannot support a
constitutional violation). When “a prisoner has received some amount of medical
treatment, it is difficult to establish deliberate indifference, because prison officials are
afforded considerable latitude in the diagnosis and treatment of prisoners.” Palakovic v.
Wetzel, 854 F.3d 209, 227 (3d Cir. 2017). Thus, “courts disavow any attempt to second-
guess the propriety or adequacy of a particular course of treatment,” id. at 228, “unless it
is shown to be a substantial departure from accepted professional judgment, practice or
standards,” White v. Napoleon, 897 F.2d 103, 112 (3d Cir. 1990) (citation omitted).
       Municipal liability under Section 1983 may attach to companies providing inmate
medical services. West v. Atkins, 487 U.S. 42, 54 (1988); Natale v. Camden Cty. Corr.
Facility, 318 F.3d 575, 583–84 (3d Cir. 2003). But such liability cannot be grounded under
a theory of respondeat superior. Natale, 318 F.3d at 583–84; Rode v. Dellarciprete, 845
F.2d 1195, 1207 (3d Cir. 1988); e.g., Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694
(1978). Rather, liability attaches only if a plaintiff proves a policy or custom was “the
moving force” behind the constitutional injury. See, e.g., See, e.g., Bd. of Cty. Comm’rs of
Bryan Cty. v. Brown, 520 U.S. 397, 404 (1997) (holding that the plaintiff must show a
“direct causal link between the municipal action and the deprivation of federal rights”).
       Plaintiff here cannot sustain the deliberate indifference claim. Devoid from the
record is sufficient evidence showing Plaintiff’s complained-of medical ailments were
serious or that medical officials consciously disregarded a risk of harm of which they were
aware. See Monmouth Cty. Corr. Inst. Inmates, 834 F.2d at 347 (“The detainee’s condition
must be such that a failure to treat [it] can be expected to lead to substantial and unnecessary
suffering, injury, or death.”). Even if the Court treated Plaintiff’s alleged injuries sustained
from his fall and his pre-existing conditions as serious, the uncontroverted medical records

                                               4
show Ittoop and other Jail medical providers provided Plaintiff responsive treatment.
Defendants’ expert—a board certified internist and hospitalist and long-time practitioner
in the field of correctional medicine—reviewed Plaintiff’s medical records and concluded
that Jail medical staff met the applicable standard of care. Defs.’ Cert., Ex. I (Defs.’ Expert
Medical Report) at 7. Plaintiff offers no evidence challenging Defendants’ expert report.
Thus, given the medical care received at the Jail, Plaintiff’s admissions that he only had
intermittent pain and received treatment for his documented pre-existing conditions, and
the absence of evidence showing Defendants’ treatment fell outside acceptable
professional standards, Plaintiff has failed to show any genuine dispute of fact as to having
a serious medical need and that Defendants consciously disregarded “a substantial risk of
serious harm.” Farmer, 511 U.S. at 847; see Jetter v. Beard, 130 F. App’x 523, 526 (3d
Cir. 2005) (finding no constitutional violation when “the evidence establishe[d] that
[plaintiff] received care for his medical conditions, including evaluations by various
medical personnel, prescriptions for several different medications, and an EKG performed
by medical personnel”). Further, with no denial of a constitutional right, Plaintiff cannot
make out a Section 1983 claim against CFG. See Natale, 318 F.3d at 585. Therefore,
Defendants CFG and Ittoop are entitled to judgment as a matter of law.3
    IV.    CONCLUSION
      Accordingly, Defendants’ motion for summary judgment is GRANTED. An
appropriate order follows.




                                                        /s/ William J. Martini
                                                      WILLIAM J. MARTINI, U.S.D.J.

Dated: July 17, 2019




3
  The Court also enters summary judgment in Defendants’ favor in denying Plaintiff’s claim for
punitive damages tethered to the inadequate medical care claims. Absent from the record is
evidence showing Defendants’ conduct was “reckless, callous, intentional or malicious.” Springer
v. Henry, 435 F.3d 268, 281 (3d Cir. 2006); see also Smith v. Wade, 461 U.S. 30, 54–56 (1983).

                                               5
